Citation Nr: 0905010	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The Board previously adjudicated the Veteran's case in August 
2007.  His claim for entitlement to service connection for 
hepatitis A and an anxiety disorder was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He explicitly abandoned his appeal regarding service 
connection for hepatitis A.  The Veteran's attorney and VA's 
General Counsel filed a Joint Motion requesting that the 
Court vacate the Board's decision as to the issue involving 
service connection for an anxiety disorder.  The Joint Motion 
also requested that the Court remand the case to the Board 
for further development and re-adjudication in accordance 
with the directives of the September 2008 Joint Motion.  

The Court thereafter granted the Joint Motion for remand in 
September 2008 and returned the case to the Board.

The Board wrote to the Veteran in October 2008.  He was 
advised that the case was returned to the Board by the Court.  
He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
Veteran's representative submitted additional argument in 
January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran was treated for hepatitis A while in service.  He 
maintains that, when he had the symptoms associated with the 
hepatitis A, he developed anxiety over his fears of the long-
term effects from his diagnosis.  He maintains that his 
current anxiety is directly related to the events from 
service.

The Board notes that there is a VA outpatient treatment 
record from June 14, 2004, wherein the Veteran told the VA 
physician that he became anxious when diagnosed with 
hepatitis A in service.  He also said he had continued to be 
anxious from that time.

The Board notes that the Veteran is not service-connected for 
hepatitis A.  Service connection was denied by the prior 
Board decision of August 2007.  The Veteran expressly 
abandoned the appeal of that issue at the Court.  He is 
alleging that he was diagnosed with, and treated for, 
hepatitis A in service and it is this event that lead to his 
development of a chronic anxiety disorder.  

The Joint Motion for Remand essentially maintained that the 
Board should obtain a VA examination to address the possible 
nexus between the Veteran's current anxiety disorder and his 
diagnosis of hepatitis A in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his anxiety 
disorder since his discharge from service 
in December 1981.  After securing the 
necessary releases, obtain copies of 
pertinent laboratory studies and 
treatment records which are not already 
of record.

2.  Upon completion of the above, the 
Veteran should be afforded a VA 
examination.  The claims folder and a 
copy of this remand, not just the action 
paragraph, must be made available to the 
examiner for review as part of the 
examination process.  The examiner must 
note in the examination report that the 
claims folder was reviewed.  The examiner 
is requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the Veteran's 
anxiety disorder can be attributed to the 
Veteran's military service, especially 
his diagnosis and treatment for hepatitis 
A in service.  A complete rationale for 
all opinions expressed must be provided.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


